
	
		I
		112th CONGRESS
		1st Session
		H. R. 1799
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2011
			Mr. Meeks (for
			 himself and Mr. King of New York)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To prohibit the disposal of Department of Veterans
		  Affairs land and improvements at St. Albans campus.
	
	
		1.Short titleThis Act may be cited as the
			 St. Albans VA Veteran Cares Act of
			 2011.
		2.Prohibition on
			 disposal of Department of Veterans Affairs land and improvements at St. Albans
			 campus
			(a)In
			 generalThe Secretary of
			 Veterans Affairs may not declare as excess to the needs of the Department of
			 Veterans Affairs or otherwise take any action to exchange, trade, auction,
			 transfer, or otherwise dispose of, or reduce the acreage of, Federal land and
			 improvements at the St. Albans campus, consisting of approximately 55 acres of
			 land, with borders near Linden Boulevard on the northwest, 115th Avenue on the
			 west, the Long Island Railroad on the northeast, and Baisley Boulevard on the
			 southeast.
			(b)Conforming
			 amendmentSection 8162(c)(1) of title 38, United States Code, is
			 amended by inserting , section 2(a) of the St. Albans VA Veteran Cares
			 Act of 2011, after section 421(b)(2) of the Veterans’ Benefits
			 and Services Act of 1988 (Public Law 100–322; 102 Stat. 553).
			
